COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN THE MATTER OF THE
GUARDIANSHIP OF THE PERSON
ONLY OF JOSHUA AARON STEELE,
A PERSON OF DIMINISHED
CAPACITY.

                           

§

§

§

§

§


No. 08-05-00006-CV

Appeal from the

Probate Court

of El Paso County, Texas

(TC#2004-G00117)




MEMORANDUM OPINION

            Pending before the Court is the Appellant’s motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal . . . unless disposition would prevent a party from
seeking relief to which it would otherwise be entitled.

           The Appellant has complied with the requirements of Rule 42.1(a)(1).  Appellant  has
requested that the Court grant his motion to dismiss the appeal pursuant to Texas Rules of
Appellate Procedure Rule 43.2(f) because he no longer desires to pursue this appeal.  Texas
Rules of Appellate Procedure Rule 43.2(f) provides that the appellate court may dismiss the
appeal.  The Court has considered this cause on the Appellant’s motion and concludes the
motion should be granted and the appeal be dismissed.  We therefore dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.